No. 04-98-00735-CV

Raymond B. GRAMS,
Appellant

v.

Carole GRAMS,
Appellee

From the 288th Judicial District Court, Bexar County, Texas
Trial Court No. 96-CI-10675
Honorable Carolyn Spears-Peterson, Judge Presiding

Per Curiam Opinion


Sitting:	Paul W. Green, Justice

		Sarah B. Duncan, Justice

		Karen Angelini, Justice


Delivered and filed:   February 10, 1999


DISMISSED FOR WANT OF PROSECUTION


	Because it appeared that appellant had abandoned this appeal by failing to file a
clerk's record, we ordered him to show cause why his appeal should not be dismissed.  See
Tex. R. App. P. 37.3(b). Appellant did not respond. The appeal is dismissed for want of
prosecution. Costs of the appeal are taxed against appellant.

							PER CURIAM

DO NOT PUBLISH
Return to
Fourth Court of Appeals